Wardlaw, J.
I dissent. According to the principles of the case of Williams vs. McAliley, Cheves, 200, the possession of the administrators holding for all the heirs of Benjamin Whaley, might be connected with the possession of the ancestor, B. Whaley, so as together to make up the time required by the statute. On this point I think there was misdirection by the presiding Judge; and I cannot hold that to have been wholly immaterial. It should have been *236left to the jury to decide whether there was not, within ten years immediately preceding the death of Edings, in 1836, such act of disclaimer as constituted an adverse possession of Whaley and his heirs for that period.